DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The claims should not be referred to in the body of the specification to escribe the invention, as occurs at pages 1 and 2 of the specification for example.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
1) In claim 21, from which claims 22-32 depend, the terms “the strand” on line 5 and “the strands” on line 8, lack antecedent basis, rendering the scope of the claims indefinite.
2) In claim 21, the term “the hot state” on line 9, lacks antecedent basis, rendering he scope of the claim indefinite.
3) In claim 21, the term “to intentionally influence the temperature of the slabs” renders the scope of the claims indefinite in this it is not clear if this means to raise the temperature of the slabs or some other “influence”; clarification is required.
4) In claim 21, the term “and adapt it to the temperature of the respective other slab” renders the scope of the claims indefinite in that it is not clear how or in what manner a slab temperature must change or match the temperature of the other slab to meet the requirement of “adapting”.
5) In claims 22, 23, 24, 25, 27, 28, 29, 30, 33, 35, 36, 37, 38 and 39, the terms “preferably” and “in particular” render the scope of the claims indefinite in that it is not clear if the limitations following these terms are actually required by the claim or merely non-limiting preferred embodiments, rendering the scope of the claims indefinite.
6) In claim 22, line 3, the term “con-trolled” should be rewritten to read “controlled”.
7) In claim 28, the term “a material condition”  renders the scope of the claims indefinite in that it is not clear exactly what conditions of the composite material would be included in the scope of this term.

9) In claim 30 the term “ma-chines” should be rewritten as “machines”.
10) In claim 31 the term “ma-chine” should be rewritten as “machine”.
11) In claim 32, the term “sur-faces” should be rewritten as “surfaces”
12) The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23 and 35 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The above claims do not fairly further limit independent claims 21 and 33 respectively, from which they depend since the above claims only recite the inclusion of an .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,683,471 to Lemelson (Lemelson) in view of either of US 4,260,095 to Smith (Smith) or US 3,331,120 to Frost (Frost). Lemelson teaches a device for producing a continuous strip shaped composite including a first and second casting machine (see col. 6, line 58 to col. 7 line 5 for example where an embodiment with two continuous casting machines are employed to form .
With respect to claim 36, a lateral influencing unit (56) is taught by Smith to be employed in the merging unit (58) for aligning the slabs (26, 28).
With respect to claims 37 and 38, cleaning and a protective atmosphere, in order to ensure effective cladding of materials are noted to be old and well known expedients in the roll cladding art, and motivation to employ known methods for producing an effective clad product as desired by each of Lamelson, Smith and Frost such as providing a protective atmosphere to prevent undesirable oxidation and cleaning of the slabs would have been modifications obvious to one of ordinary skill in the art at the time the invention was filed. 
With respect to claim 39, Lemelson teaches a control and inspection system including a detector (69).
With respect to claim 40, it has been held that motivation to multiply the numbers of a component shown by the prior art would have been a modification obvious to one of ordinary .
Claims 21-32  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemelson in view of either of Smith or Frost as applied to claim 33 above, further in view of the admitted prior art of the instant disclosure (APA). As applied to claim 33 above, Lemelson in view of either of Smith or Frost show all aspects of the above claims except the slab or strand temperature of 720 degrees C or more when merging and rolling the slabs, although Lemelson teaches that hot rolling of the slabs is a desirable embodiment (see col. 7 lines 10-12 for example). The APA, on page 1 for example states that steel slabs exiting a continuous caster are normally at above 720 degrees C. Since Lemelson includes the merging and casting of steel products from a continuous caster, and the APA teaches that such products are normally at above 720 degrees C when the casting forms a slab, motivation to employ a slab temperature of above 720 degrees C for steel slabs as taught by the APA in the embodiment of Lemelson in view of either of Smith or Frost when processing steel slabs would  have been a modification obvious to one of ordinary skill in the ar t at the time the invention was filed.
With respect to claims 22, 27, 28 and 29, the speed  and conditions of the slabs of Lemelson are controlled by the controller system shown by Lemelson (see the embodiment of figure 4 for example).
With respect to claims 24, a lateral influencing unit (56) is taught by Smith to be employed in the merging unit (58) for aligning the slabs (26, 28).

With respect to claim 30, Lemelson allows of the use of different steel compositions for each strip or slab (see col. 7, lines25-30 for example).
With respect to claims 31 and 32, it has been held that motivation to multiply the numbers of a component shown by the prior art would have been a modification obvious to one of ordinary skill in the art. See MPEP 2144.04 VI B. In the instant case, motivation to add a third caster for casting a third strip to the arrangement of Lemelson in view of either of Smith or Frost would have been a modification obvious to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Runkel (the publication of the instant application) is also cited.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk